EXHIBIT 10.1
THIRTEENTH AMENDMENT TO FORBEARANCE AND AMENDMENT AGREEMENT
     THIS THIRTEENTH AMENDMENT TO FORBEARANCE AND AMENDMENT AGREEMENT (the
“Amendment”) is made as of May 7, 2010, by and among THE MERIDIAN RESOURCE
CORPORATION, a Texas corporation (the “Borrower”), the undersigned Guarantors
(the “Guarantors”), the several banks, financial institutions and other entities
from time to time parties to the Credit Agreement (as defined below)
(collectively, the “Lenders”), and FORTIS CAPITAL CORP. (“Fortis” or the
“Administrative Agent”), as administrative agent for the Lenders.
R E C I T A L S:
     WHEREAS, the Borrower, Fortis as Administrative Agent, and the Lenders have
entered into an Amended and Restated Credit Agreement dated as of December 23,
2004, as amended by that certain First Amendment to Credit Agreement dated as of
February 25, 2008, further amended by that certain Second Amendment to Credit
Agreement dated as of December 19, 2008, and further amended by the Forbearance
Agreement (defined below) (as so amended, the “Credit Agreement”);
     WHEREAS, the Borrower, the Guarantors, Fortis, as Administrative Agent, and
the Lenders have entered into that certain Forbearance and Amendment Agreement
dated as of September 3, 2009 (as amended, the “Forbearance Agreement”);
     WHEREAS, the Borrower has requested that the Administrative Agent and
Lenders consent to extend the time for performance by the Borrower of certain
conditions subsequent required under the Forbearance Agreement, and the
Administrative Agent and Lenders have agreed to do so under the terms and
conditions set forth in this Amendment.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound,
each of the Administrative Agent, the Lenders, the Borrower and the Guarantors
agree as follows:
     1. Definitions. Capitalized terms defined in the Recitals section of this
Amendment are incorporated herein by this reference and are used herein as so
defined. Capitalized terms used and not defined in this Amendment (including in
the Recitals section of this Amendment) shall have the meanings assigned to such
terms in the Forbearance Agreement and the Credit Agreement.
     2. Amendments to the Forbearance Agreement. The Borrower, the Guarantors,
the Administrative Agent and the Lenders agree that the Forbearance Agreement
will be amended as follows:
     (a) Conditions Subsequent. Section 10(b) of the Forbearance Agreement is
amended and restated in its entirety as follows:
13th Amendment to Forbearance Agreement [Meridian]

1



--------------------------------------------------------------------------------



 



“(b) The transactions contemplated by the purchase and sale agreement with Alta
Mesa shall be consummated by May 14, 2010, unless such date is extended with the
consent of the Required Lenders to allow for any necessary buyer diligence and
obtaining shareholder, corporate, or other necessary approvals to consummate
such transactions, which date shall in no event be later than May 31, 2010.”
     3. Conditions to Amendments. The amendments contained in Section 2 hereof
are subject to the conditions set forth below. Failure to comply with these
conditions will be deemed to be a Forbearance Default under Section 11 of the
Forbearance Agreement.
     (a) The Borrower shall provide updates from time to time, via e-mail or
conference call, at the discretion of the Administrative Agent, to the
Administrative Agent and the Lenders with respect to the status of the
transactions contemplated with Alta Mesa upon request by the Administrative
Agent.
     (b) No material amendment or modification of any provision of the Alta Mesa
Merger Agreement that is adverse to the Lenders shall be made without the
written agreement of the Required Lenders.
     4. Ratifications, Representations and Warranties.
     (a) Ratification of Loan Documents and Liens. Except as expressly modified
and superseded by this Amendment, the terms and provisions of the Loan Documents
are ratified and confirmed and shall continue in full force and effect. Each
Credit Party, the Administrative Agent and Lenders agree that the Loan Documents
shall continue to be legal, valid, binding and enforceable in accordance with
their respective terms. Each Credit Party further expressly acknowledges and
agrees that the Lenders have a valid, non-avoidable, enforceable and perfected
security interest in and lien against each item of collateral described in the
Security Documents, and that such security interest and lien secures the payment
Obligations and the performance of all other obligations of the Borrower under
the Loan Documents.
     (b) General Representations and Warranties. Each Credit Party hereby
jointly and severally represents and warrants to the Administrative Agent and
Lenders that (i) the execution, delivery and performance of this Amendment has
been duly authorized by all requisite organizational action on the part of such
Credit Party and will not violate the constituent organizational documents of
such Credit Party, contravene any contractual restriction, any law, rule or
regulation or court or administrative decree or order binding on or affecting
such Credit Party or result in, or require the creation or imposition of any
lien, security interest or encumbrance on any of the properties of such Credit
Party; (ii) this Amendment has been duly executed and delivered by each Credit
Party and is the legal, valid and binding obligation of each Credit Party,
enforceable in accordance with its terms; (iii) subject to the existence of the
Designated Events of Default, the representations and warranties contained in
the Credit Agreement and any Loan Document are true and correct on and as of the
date hereof and on and as of the date of
13th Amendment to Forbearance Agreement [Meridian]

2



--------------------------------------------------------------------------------



 



execution hereof as though made on and as of each such date; (iv) except for the
Designated Events of Default, no Default or Event of Default under the Credit
Agreement has occurred and is continuing; (v) except for the Designated Events
of Default, such Credit Party is in full compliance with all covenants and
agreements contained in the Loan Documents; and (vi) absent the effectiveness of
this Amendment, the Administrative Agent and Lenders are entitled to exercise
immediately their respective rights and remedies under the Loan Documents,
including, but not limited to, the right to accelerate the maturity of the
Obligations and enforce their rights and remedies under the Security Documents.
     (c) Ratification of Guarantees. Each of the Guarantors hereby acknowledges
and consents to all of the terms and conditions of this Amendment and hereby
ratifies and confirms its respective guarantee under the Guarantee dated as of
December 23, 2004 (the “Guarantee”) for the benefit of the Administrative Agent
and Lenders. Each Guarantor hereby represents and acknowledges that the
execution and delivery of this Amendment shall in no way change or modify its
obligations as a guarantor under the Guarantee and shall not constitute a waiver
by either the Administrative Agent or Lenders of any of either the
Administrative Agent’s or Lenders’ rights against such Guarantor.
     5. Condition Precedent. This Amendment shall become effective (the
“Effective Date”) upon receipt by the Administrative Agent, on behalf of the
Lenders, of a copy of this Amendment executed by the Required Lenders.
     6. Condition Subsequent. On May 12, 2010, the Borrower shall pay to the
Administrative Agent, on behalf of the Lenders, an amendment fee equal to 0.10%
of the outstanding principal amount of the Revolving Credit Loans as of the
Effective Date unless the transactions contemplated by the purchase and sale
agreement with Alta Mesa have been consummated on or before such date.
     7. Miscellaneous Provisions.
     (a) Survival of Representations and Warranties. All representations and
warranties made in any Loan Document shall survive the execution and delivery of
this Amendment, and no investigation by the Administrative Agent or Lenders or
any closing shall affect the representations and warranties or the right of the
Administrative Agent or Lenders to rely upon them.
     (b) Limitation on Relationship between Parties. The relationship of the
Administrative Agent and Lenders, on the one hand, and the Credit Parties, on
the other hand, has been and shall continue to be, at all times, that of
creditor and debtor. Nothing contained in this Amendment, any instrument,
document or agreement delivered in connection therewith or in the Loan Documents
shall be deemed or construed to create a fiduciary relationship between the
parties.
     (c) Expenses of the Administrative Agent or Lenders. The Borrower agrees to
pay on demand all reasonable costs and out-of-pocket expenses incurred by the
13th Amendment to Forbearance Agreement [Meridian]

3



--------------------------------------------------------------------------------



 



Administrative Agent and Lenders in connection with the preparation,
negotiation, execution and enforcement of this Amendment and any and all
amendments, modifications, and supplements thereto, including, without
limitation, the reasonable costs and fees of the Administrative Agent’s and
Lenders’ legal counsel, and all costs and expenses incurred by the
Administrative Agent and Lenders in connection with the enforcement or
preservation of any rights under any Loan Document.
     (d) Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.
     (e) Successors and Assigns; Third Party Beneficiaries. This Amendment shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that no Credit Party may assign or
transfer any of its rights or obligations under this Amendment without the prior
written consent of the Administrative Agent, and no other Person shall have any
right, benefit or interest under or because of the existence of this Amendment.
     (f) Amendments; Interpretation. No amendment or modification of any
provision of this Amendment shall be effective without the written agreement of
each Credit Party and the Required Lenders, and no waiver of any provision of
this Amendment or consent to any departure by any Credit Party therefrom, shall
in any event be effective without the written concurrence of the Required
Lenders. Any waiver or consent shall be effective only in the specific instance
and for the specific purpose for which it was given.
     (g) Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, each of which when so
executed shall be deemed to be an original, but all of which when taken together
shall constitute one and the same instrument, and all signature pages
transmitted by electronic transmission shall be considered as original executed
counterparts. Each party to this Amendment agrees that it will be bound by its
own facsimile or electronic signature and that it accepts the facsimile or
electronic signatures of each other party.
     (h) Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
     (i) Further Assurances. Each Credit Party agrees to execute such other and
further documents and instruments as the Administrative Agent may request to
implement the provisions of this Amendment and to perfect and protect the liens
and security interests created by the Credit Agreement and the other Loan
Documents.
     (j) Reservation of Rights. Except as expressly consented to or agreed
herein, all covenants, obligations and agreements of the Borrower contained in
the Credit Agreement shall remain in full force and effect in accordance with
their terms. Without
13th Amendment to Forbearance Agreement [Meridian]

4



--------------------------------------------------------------------------------



 



limitation of the foregoing, the consents and agreements set forth herein are
limited precisely to the extent set forth herein and shall not be deemed to
(i) be a consent or agreement to, or waiver or modification of, any other term
or condition of the Credit Agreement or any other documents referred to therein,
or a consent to or waiver of any future action or inaction by the Borrower, or
(ii) except as expressly set forth herein, prejudice any right or rights which
the Lenders may now have or may have in the future under or in connection with
the Credit Agreement or any of the documents referred to therein. Except as
expressly modified hereby, the terms and provisions of the Credit Agreement and
any other documents or instruments executed in connection with any of the
foregoing, are and shall remain in full force and effect, and the same are
hereby ratified and confirmed by the Borrower in all respects.
     (k) Applicable Law. THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.
     (l) Release. EACH CREDIT PARTY HEREBY ACKNOWLEDGES THAT IT HAS NO DEFENSE,
RECOUPMENT, COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND
OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL, OR ANY
PART OF ITS LIABILITY TO REPAY THE ANY OBLIGATIONS ARISING UNDER THE CREDIT
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF
ANY KIND OR NATURE FROM THE ADMINISTRATIVE AGENT OR LENDERS (OR ANY OF THEM).
EACH CREDIT PARTY HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER
DISCHARGES THE ADMINISTRATIVE AGENT AND LENDERS, THEIR RESPECTIVE PREDECESSORS,
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS, ACCOUNTANTS, CONSULTANTS,
REPRESENTATIVES, OWNERS, AFFILIATES, SUCCESSORS, TRANSFEREES AND ASSIGNS
(COLLECTIVELY, THE “RELEASED PARTIES”), FROM ALL POSSIBLE CLAIMS, DEMANDS,
ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER,
KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED,
CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART
ON OR BEFORE THE DATE THIS AMENDMENT IS EXECUTED, WHICH SUCH CREDIT PARTY MAY
NOW OR HEREAFTER HAVE AGAINST ANY RELEASED PARTY, IF ANY, AND IRRESPECTIVE OF
WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR
REGULATIONS, OR OTHERWISE, AND ARISING FROM OR ARISING IN CONNECTION WITH ANY
“LOANS”, INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING,
RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE
APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE CREDIT AGREEMENT
OR ANY OTHER LOAN DOCUMENT, AND/OR NEGOTIATION OF, OR EXECUTION OF, THIS
13th Amendment to Forbearance Agreement [Meridian]

5



--------------------------------------------------------------------------------



 



AMENDMENT. IT IS AGREED THAT THE SCOPE OF THIS RELEASE UNDER THIS PARAGRAPH
SHALL INCLUDE ALL CLAIMS, DEMANDS OR CAUSES OF ACTION ARISING IN WHOLE OR PART
FROM THE NEGLIGENCE OR STRICT LIABLITY OF THE ADMINISTRATIVE AGENT, ANY LENDER
OR ANY OTHER RELEASED PARTY. EACH CREDIT PARTY HEREBY COVENANTS AND AGREES NEVER
TO INSTITUTE ANY ACTION OR SUIT AT LAW OR IN EQUITY, NOR INSTITUTE, PROSECUTE,
OR IN ANY WAY AID IN THE INSTITUTION OR PROSECUTION OF, ANY CLAIM, ACTION OR
CAUSE OF ACTION, RIGHTS TO RECOVER DEBTS OR DEMANDS OF ANY NATURE AGAINST ANY OF
THE RELEASED PARTIES ARISING OUT OF OR RELATED TO A RELEASED PARTY’S ACTIONS,
OMISSIONS, STATEMENTS, REQUESTS OR DEMANDS IN ADMINISTERING, ENFORCING,
MONITORING, COLLECTING OR ATTEMPTING TO COLLECT, THE OBLIGATIONS, INDEBTEDNESS
AND OTHER OBLIGATIONS OF A CREDIT PARTY TO A RELEASED PARTY. EACH CREDIT PARTY
AGREES TO INDEMNIFY AND HOLD THE ADMINISTRATIVE AGENT AND EACH LENDER HARMLESS
FROM ANY AND ALL MATTERS RELEASED PURSUANT TO THIS PARAGRAPH. EACH CREDIT PARTY
ACKNOWLEDGES THAT THE AGREEMENTS IN THIS PARAGRAPH ARE INTENDED TO BE IN FULL
SATISFACTION OF ALL OR ANY ALLEGED INJURIES OR DAMAGES TO EACH CREDIT PARTY, ITS
SUCCESSORS, AGENTS, ATTORNEYS, OFFICERS, DIRECTORS, ASSIGNS AND PERSONAL AND
LEGAL REPRESENTATIVES ARISING IN CONNECTION WITH SUCH MATTERS RELEASED PURSUANT
TO THE OTHER PROVISIONS OF THIS PARAGRAPH. EACH CREDIT PARTY REPRESENTS AND
WARRANTS TO LENDER THAT IT HAS NOT PURPORTED TO TRANSFER, ASSIGN OR OTHERWISE
CONVEY ANY RIGHT, TITLE OR INTEREST OF A CREDIT PARTY IN ANY RELEASED MATTER TO
ANY OTHER PERSON AND THAT THE FOREGOING CONSTITUTES A FULL AND COMPLETE RELEASE
OF EACH CREDIT PARTY’S CLAIMS WITH RESPECT TO ALL SUCH MATTERS. THE PROVISIONS
OF THIS SECTION 7(l) AND THE REPRESENTATIONS, WARRANTIES, RELEASES, WAIVERS,
REMISES, ACQUITTANCES, DISCHARGES, COVENANTS, AGREEMENTS AND INDEMNIFICATIONS
CONTAINED HEREIN (A) CONSTITUTE A MATERIAL CONSIDERATION FOR AND INDUCEMENT TO
THE ADMINISTRATIVE AGENT AND LENDERS ENTERING INTO THIS AMENDMENT, (B) DO NOT
CONSTITUTE AN ADMISSION OF OR BASIS FOR ESTABLISHING ANY DUTY, OBLIGATION OR
LIABILITY OF THE ADMINISTRATIVE AGENT OR ANY LENDER TO A CREDIT PARTY OR ANY
OTHER PERSON, (C) DO NOT CONSTITUTE AN ADMISSION OF OR BASIS FOR ESTABLISHING
ANY LIABILITY, WRONGDOING, OR VIOLATION OF ANY OBLIGATION, DUTY OR AGREEMENT OF
THE ADMINISTRATIVE AGENT OR A LENDER TO A CREDIT PARTY OR ANY OTHER PERSON, AND
(D) SHALL NOT BE USED AS EVIDENCE AGAINST THE ADMINISTRATIVE AGENT OR A LENDER
BY A CREDIT PARTY OR ANY OTHER PERSON FOR ANY PURPOSE.
13th Amendment to Forbearance Agreement [Meridian]

6



--------------------------------------------------------------------------------



 



     (m) Waiver of Jury Trial. EACH OF THE PARTIES HERETO KNOWINGLY AND
VOLUNTARILY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, BETWEEN THE
ADMINISTRATIVE AGENT AND LENDERS AND ANY CREDIT PARTY OR ANY OF THEIR RESPECTIVE
AFFILIATES ARISING OUT OF, CONNECTED WITH, RELATED TO OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN THIS AMENDMENT. INSTEAD, ANY DISPUTES
RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.
     (n) Submission to Jurisdiction. Each Credit Party agrees that all disputes
among them and the Administrative Agent or any Lender arising out of, connected
with, related to, or incidental to the relationship established between them in
this Amendment, whether arising in contract, tort, equity, or otherwise, shall
be resolved only by the courts of the State of Texas, the federal courts sitting
therein, and appellate court from any thereof. Each Credit Party waives in all
disputes any objection that any of them may have to the location of the court
considering the dispute which court shall have been chosen in accordance with
the foregoing.
     (o) Loan Documents. This Amendment shall constitute a Loan Document.
     (p) Final Agreement. THE CREDIT AGREEMENT AND THE LOAN DOCUMENTS REPRESENT
THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF
ON THE DATE THIS AMENDMENT IS EXECUTED. THE CREDIT AGREEMENT AND THE LOAN
DOCUMENTS MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES. NO MODIFICATION, RESCISSION, WAIVER, RELEASE OR
AMENDMENT OF ANY PROVISION OF THIS AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN
AGREEMENT SIGNED BY EACH CREDIT PARTY, THE ADMINISTRATIVE AGENT AND LENDERS.
[Signature Pages Follow]
13th Amendment to Forbearance Agreement [Meridian]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the day and year first written above.

            THE CREDIT PARTIES


BORROWER:


THE MERIDIAN RESOURCE CORPORATION
      By:           Name:             Title:          

13th Amendment to Forbearance Agreement [Meridian]

 



--------------------------------------------------------------------------------



 



            GUARANTORS:


CAIRN ENERGY USA, INC.
      By:           Name:             Title:             THE MERIDIAN RESOURCE &
EXPLORATION LLC
      By:           Name:             Title:             THE MERIDIAN PRODUCTION
CORPORATION
      By:           Name:             Title:             THE MERIDIAN RESOURCE
CORPORATION
      By:           Name:             Title:             FBB ANADARKO CORP.
      By:           Name:             Title:             TE TMR CORP.
      By:           Name:             Title:          

13th Amendment to Forbearance Agreement [Meridian]

 



--------------------------------------------------------------------------------



 



            SUNDANCE ACQUISITION CORPORATION
      By:           Name:             Title:             LOUISIANA ONSHORE
PROPERTIES LLC
      By:           Name:             Title:             TMR DRILLING
CORPORATION
      By:           Name:             Title:             TMR EQUIPMENT
CORPORATION
      By:           Name:             Title:          

13th Amendment to Forbearance Agreement [Meridian]

 



--------------------------------------------------------------------------------



 



            ADMINISTRATIVE AGENT:


FORTIS CAPITAL CORP.,
as Administrative Agent, Co-Lead Arranger, Bookrunner,
Issuing Lender, and a Lender
      By:           Name:             Title:                   By:          
Name:             Title:          

13th Amendment to Forbearance Agreement [Meridian]

 



--------------------------------------------------------------------------------



 



            THE LENDERS:


THE BANK OF NOVA SCOTIA,
as Co-Lead Arranger, Syndication Agent, and a Lender
      By:           Name:             Title:          

13th Amendment to Forbearance Agreement [Meridian]

 



--------------------------------------------------------------------------------



 



            COMERICA BANK,
as a Lender
      By:           Name:             Title:          

13th Amendment to Forbearance Agreement [Meridian]

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION,
as a Lender
      By:           Name:             Title:          

13th Amendment to Forbearance Agreement [Meridian]

 



--------------------------------------------------------------------------------



 



            ALLIED IRISH BANKS plc,
as a Lender
      By:           Name:             Title:                   By:          
Name:             Title:          

13th Amendment to Forbearance Agreement [Meridian]

 